IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
UNITED STATES OF AMERICA,
CR 21-32-M-DWM
Plaintiff,
vs. ORDER
KATHY ANN HENDRICKSON,
Defendant.

 

 

Defendant has filed an unopposed motion asking the Court to allow her and

her defense counsel to appear by zoom for the initial appearance and arraignment

scheduled for 1:30 p.m. on August 23, 2021. Good cause appearing,

IT IS ORDERED that the motion to appear remotely is GRANTED.

Defendant and defense counsel may appear by Zoom at the hearing. The Clerk of

Court shall notify counsel via e-mail of the meeting ID and password within 24

Ht
hours of the hearing. Zoom Guidance and Setup available at:
https://www.mtd.uscourts.gov/zoom-hearings.

DATED this 20" day of August, 2021.

    

Kathleen L. DeSoto
United States Magistrate Judge
